Citation Nr: 0632569	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-06 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 15, 
2000, for the grant of service connection for residuals of a 
left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to September 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This issue was previously remanded in order to afford the 
veteran a hearing before a member of the Board.  A Travel 
Board hearing was held before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  By a July 1950 claim, the veteran sought service 
connection for a fractured left foot and ankle.  

2.  In November 1950, the RO granted service connection for 
snapping tendons in the left foot; no ankle pathology was 
identified.

3.  The veteran's claim for what was characterized by him as 
a claim for an increased rating for left foot, ankle, and leg 
injury, was received on August 15, 2000.  

4.  Residual of a left ankle sprain were noted on 
examinations conducted in November 2000 and January 2001; 
medical opinion evidence attributing such symptoms to the 
veteran's military service was provided by the January 2001 
examiner.

5.  By an October 2001 decision, the RO awarded service 
connection for left ankle sprain residuals, effective from 
August 15, 2000.


CONCLUSION OF LAW

The criteria for an award of an effective date prior to 
August 15, 2000, for service connection for residuals of a 
left ankle sprain have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any treatment records pertinent to his claim, 
and encouraged him to submit any information relevant to his 
appeal.  The RO also provided a statement of the case (SOC) 
reporting the results of its review, and the text of the 
relevant portions of the VA regulations.  The Board notes 
that the SOC issued in November 2004 in response to the 
veteran's disagreement with the assigned effective date 
provided, in detail, the criteria for establishing effective 
dates.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the nature and severity of 
his left ankle disability.  The veteran described treatment 
at VA medical facilities in St. Petersburg, Florida, and New 
Orleans, Louisiana that may have been related to this claim.  
The RO queried both of those facilities, but each responded 
that they had no records of treatment for this veteran.  See 
38 C.F.R. § 3.159(c)(2) (VA may conclude that no further 
search efforts are required when told by a Federal agency 
that the requested records do not exist or that the custodian 
does not have them).  VA has no duty to inform or assist that 
was unmet.

The veteran's service medical records (SMRs) show that he 
suffered what was described as a sprained left ankle in 
service in September 1945.  In July 1950, the veteran filed a 
claim of service connection for fractures of the left foot 
and ankle.  A VA medical examination, including x-rays, 
conducted in November 1950, revealed no pathology in the bone 
or soft tissue of the left ankle joint.  The veteran was 
diagnosed with snapping tendons (extensor communio tendon to 
the toes of the left foot).  By a rating decision dated in 
November 1950, the RO service connected the veteran for 
snapping tendons of the left foot (not an ankle disability), 
and the veteran was awarded a non-compensable (zero percent) 
disability rating.  The RO did not inform the veteran of any 
adjudication regarding the left ankle joint itself.

The veteran submitted a claim, received on August 15, 2000, 
requesting what he termed an increased rating for his left 
foot, ankle, and leg injury.  

The veteran was afforded VA examinations in November 2000 and 
January 2001.  The examinations revealed that the lateral 
malleolus of the left ankle, compared to the right ankle, 
appeared displaced laterally.  The veteran was tender to 
palpation over the distal head of the left fibula and over 
the superior medial portion of the left talus over a tendon.  
X-rays of the left ankle were reported as normal.  An MRI 
study was identified as incomplete, but showed indications of 
signal alteration in the navicular that the radiologist 
stated would be suspicious for bony injury, although other 
etiologies such as osteomyelitis could have the same 
appearance.  The January 2001 VA examiner identified symptoms 
including instability of the left ankle, with occasional 
swelling of the top part of the left foot, heat, and cramps 
that invert the left foot.  The examiner opined that the pain 
that the veteran was experiencing in his left ankle was 
related to his injury during military service.  

The RO thereafter awarded service connection for left ankle 
sprain residuals.  The award was made effective from August 
15, 2000.

Notwithstanding that the veteran has apparently believed all 
these years that he was service connected for a left ankle 
disability, as opposed to a foot tendon disability, the 
record has never shown a diagnosed ankle disability until 
this claim arose in 2000.  As noted, the veteran contends 
that he was seen at VA treatment facilities in St. Petersburg 
and New Orleans for treatment he believes was related to his 
service-connected tendon disability.  The Board does not 
dispute this, however, as noted, no records of these 
treatments are available.  Statements by the veteran, 
however, shed some light on these treatments.  In a September 
2000 correspondence from the veteran he described his 1964 
treatment in St. Petersburg as injections of the foot and 
ankle with "a new steroid," which resulted in relief until 
the pain became unbearable in 1972.  He said that he returned 
to the St. Petersburg clinic then, where x-ray examination 
revealed a heel spur on the left foot.  

Based on the January 2001 VA examiner's opinion that the 
veteran's symptoms, including pain, instability of the left 
ankle, swelling, heat, and cramps are related to his injury 
in the service, the RO awarded service connection for the 
left ankle sprain residuals.  The newly service-connected 
disability was rated as being 10 percent disabling, effective 
from August 15, 2000, the date the most recent claim was 
received.  

The veteran, evidently of the opinion that the symptoms he is 
now experiencing are exacerbations of his previously service-
connected tendon disability, as opposed to this newly 
identified ankle disability, disagreed with the RO's 
assignment of an August 15, 2000, effective date, contending 
that the 10 percent award should be effective as of August 
24, 1948, the day following his separation from military 
service.  

(The Board notes that the snapping tendons disability rating 
was subsequently increased to 20 percent, as was the left 
ankle disability, but those ratings are unrelated to this 
appeal.  The only issue before the Board at this time is the 
issue of the effective date for the award of service 
connection for an ankle disability, characterized by the RO 
as residuals of left ankle sprain.)  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2006).

Although the veteran filed a claim in 1950 for ankle 
disability, none was then found on VA examination.  It is 
unfortunate that the RO did not clearly communicate with the 
veteran following the November 1950 rating decision, 
especially with respect to whether it had addressed the ankle 
in its rating decision, but the salient point to be made is 
that no chronic ankle disability was shown then or for many 
years thereafter.  In fact, none was shown as being related 
to military service until January 2001.  

The Board recognizes that the veteran contends that the 
effective date should be earlier than that assigned based on 
his complaints of pain since the in-service injury decades 
ago.  However, as noted, the service-connected left ankle 
disability that is the subject of this appeal is a newly 
identified ankle disability that medical opinion shows is 
also related to the same in-service injury that caused his 
previously service-connected tendon injury.  Put another way, 
while the RO has characterized the instant disability as 
"residuals of a left ankle sprain," the residuals here are 
related to the ankle, whereas the residuals of injury service 
connected in 1950 were related to the tendons of the foot.  
In short, because entitlement was not shown until the 2001 
examiner provided a nexus opinion, the rule of 38 U.S.C.A. 
§ 5110 requires that the award be no sooner than that date.  
The RO awarded a date in August 2000, which was sooner than 
the date entitlement was shown.  Therefore, award of a date 
earlier than already assigned by the RO is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The criteria for an award of 
an effective date prior to August 15, 2000, for service 
connection for residuals of a left ankle sprain, have not 
been met.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than August 15, 
2000, for the grant of service connection for residuals of a 
left ankle sprain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


